Citation Nr: 0309040	
Decision Date: 05/14/03    Archive Date: 05/20/03	

DOCKET NO.  02-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1973 to May 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In October 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge.  Following that hearing, the 
Board had the veteran undergo a VA psychiatric examination.  
That examination was conducted in April 2003, and the case is 
now ready for further appellate action.


FINDING OF FACT

The veteran's paranoid schizophrenia was first manifested in 
service.


CONCLUSION OF LAW

Paranoid schizophrenia is the result of disease incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9th, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.   Morton v. Gober, No. 96-1517 (U. 
S. Vet. App. November 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  38 U.S.C.A. § 5107.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
psychiatric disability.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts

The veteran's service medical records, including the reports 
of his service entrance examination and his service 
separation examination, are completely negative for any 
complaints or clinical findings of a psychiatric disorder of 
any kind.

The veteran's service personnel record shows that, on five 
occasions, he received nonjudicial punishment.  In September 
1974, it was noted that the veteran was a below average 
performer.  He reportedly needed constant supervision on any 
job and continually left his work space unless a supervisor 
was present.  It was noted that he had to repeatedly be shown 
how to perform the simplest tasks.  He reportedly had no 
concept of the rating structure and would not obey a command 
unless he felt like it.  His dress and grooming were 
substandard, and his military appearance was considered 
totally unsatisfactory.  It was noted that he had no 
initiative, and he was reportedly a detriment to the 
division.  At the time of his separation from service, he was 
not recommended for reenlistment due to unsuitability.  

Records and reports from Southeast Recovery and Mental Health 
Care Services, Incorporated, dated from September 1998 to 
June 2002, show that the veteran was treated for psychiatric 
disability, variously diagnosed as schizo-affective disorder; 
a psychotic disorder, not otherwise specified; delusional 
disorder, grandiose type; rule out paranoid schizophrenia, in 
partial remission; and personality disorder, not otherwise 
specified.  It was noted that he and his identical twin, who 
had always done everything together, had entered service on 
the buddy plan.  Reportedly, they were not to be separated 
until after their first tour of duty.  The veteran stated 
that he was deceived, when after only several months he and 
his twin were separated in their military assignments.  In 
June 2002, an examiner at Southeast Recovery and Mental 
Health Care Services, Inc., stated that the veteran's 
diagnosis of delusional disorder, grandiose type, tended to 
have its onset in late adolescence until mid-life.  It was 
noted that the onset of such disorder was often related to 
stressors in an individual's life and that the separation 
from the veteran's identical twin in military service, along 
with the extreme rigors of basic training, could have and 
probably did contribute to the onset of the veteran's 
psychiatric illness.  

During the veteran's October 2002 hearing before the 
undersigned Veterans Law Judge, the veteran reiterated that 
he had difficulty adapting to service due to separation from 
his twin brother.  He also testified that his difficulties in 
adjusting to service resulted in several instances of 
nonjudicial punishment.  

In April 2003, the veteran underwent a VA psychiatric 
examination.  The veteran's claims folder was reviewed by the 
examiner.  It was noted that, in the past, the veteran had 
been prescribed typical antipsychotic medication.  Following 
the examination, the relevant impression was schizophrenia, 
paranoid type.  The examiner concluded that the veteran began 
his descent into mental illness while in service and that the 
veteran should be service connected.



III.  Analysis

The veteran seeks entitlement to service connection for a 
psychiatric disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury, resulting in disability, was 
incurred coincident with active military, naval, or air 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence shows that the veteran's psychiatric 
disability, most recently diagnosed as paranoid 
schizophrenia, was first diagnosed many years after the 
veteran's discharge from service.  Nevertheless, recent 
health care providers and examiners, including a VA 
psychiatric examiner who reviewed the veteran's claims file, 
have concluded that the veteran's psychiatric disability is 
related to service.  In so concluding, they note that the 
veteran's psychiatric problems began when the veteran 
experienced trouble adapting to service.  Such difficulties 
were confirmed by poor evaluations and a significant history 
of nonjudicial punishment.  There is no competent evidence to 
the contrary; and therefore, service connection for a 
psychiatric disability is granted.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

